 1 MICHAEL W. BIEN – 096891                      THOMAS R. BURKE – 141930
     ERNEST GALVAN – 196065                      DAVIS WRIGHT TREMAINE LLP
 2   VAN SWEARINGEN – 259809                     505 Montgomery Street, Suite 800
     BENJAMIN BIEN-KAHN – 267933                 San Francisco, California 94111-6533
 3   ALEXANDER GOURSE – 321631                   Telephone:    (415) 276-6500
     AMY XU – 330707                             Facsimile:    (415) 276-6599
 4   ROSEN BIEN                                  Email:        thomasburke@dwt.com
     GALVAN & GRUNFELD LLP
 5   101 Mission Street, Sixth Floor             DAVID M. GOSSETT – Admitted Pro Hac Vice
     San Francisco, California 94105-1738        DAVIS WRIGHT TREMAINE LLP
 6   Telephone:    (415) 433-6830                1301 K Street N.W., Suite 500 East
     Facsimile:    (415) 433-7104                Washington, D.C. 20005-3366
 7   Email:        mbien@rbgg.com                Telephone:    (202) 973-4216
                   egalvan@rbgg.com              Facsimile:    (202) 973-4499
 8                 vswearingen@rbgg.com          Email:        davidgossett@dwt.com
                   bbien-kahn@rbgg.com
 9                 agourse@rbgg.com              JOHN M. BROWNING – Pro Hac Vice
                   axu@rbgg.com                    forthcoming
10                                               DAVIS WRIGHT TREMAINE LLP
   KELIANG (CLAY) ZHU – 305509                   1251 Avenue of the Americas, 21st Floor
11 DEHENG LAW OFFICES PC                         New York, New York 10020-1104
   7901 Stoneridge Drive #208                    Telephone:    (212) 603-6410
12 Pleasanton, California 94588                  Facsimile:    (212) 483-8340
   Telephone:    (925) 399-5856                  Email:        jackbrowning@dwt.com
13 Facsimile:    (925) 397-1976
   Email:        czhu@dehengsv.com
14
   ANGUS F. NI – Admitted Pro Hac Vice
15 AFN LAW PLLC
   502 Second Avenue, Suite 1400
16 Seattle, Washington 98104
   Telephone:    (773) 543-3223
17 Email:        angus@afnlegal.com

18 Attorneys for Plaintiffs
19                              UNITED STATES DISTRICT COURT

20                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

21 U.S. WECHAT USERS ALLIANCE,                     Case No. 3:20-cv-05910-LB
     CHIHUO INC., BRENT COULTER,
22   FANGYI DUAN, JINNENG BAO, ELAINE              [REDACTED] DECLARATION OF VAN
     PENG, and XIAO ZHANG,                         SWEARINGEN IN SUPPORT OF
23                  Plaintiffs,                    PLAINTIFFS’ OPPOSITION TO
                                                   DEFENDANTS’ MOTION TO STAY
24           v.                                    PENDING APPEAL
     DONALD J. TRUMP, in his official capacity
25   as President of the United States, and        Date:    October 15, 2020
                                                   Time: 9:30 a.m.
     WILBUR ROSS, in his official capacity as
26   Secretary of Commerce,                        Crtrm.: Remote
                                                   Judge: Hon. Laurel Beeler
27                  Defendants.                    Trial Date:      None Set

28
     [3626407.4]                                                     Case No. 3:20-cv-05910-LB
       DECLARATION OF VAN SWEARINGEN IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                               MOTION TO STAY PENDING APPEAL
 1                 1.    I am an attorney duly admitted to practice before this Court. I am a partner
 2 in the law firm of Rosen Bien Galvan & Grunfeld LLP, counsel of record for Plaintiffs. I
 3 have personal knowledge of the facts set forth herein, and if called as a witness, I could
 4 competently so testify. I make this declaration in support of Plaintiffs’ Opposition to
 5 Defendants’ Motion to Stay Pending Appeal.
 6                 2.    Attached as Exhibit A is a true and correct copy of Appendix I to
 7 Defendants’ Decision Memo, see Ex. A to Decl. of John Costello, ECF No. 76-1, which
 8 Defendants’ counsel provided to me on September 30, 2020.
 9                 I declare under penalty of perjury under the laws of the United States of America
10 that the foregoing is true and correct, and that this declaration is executed at San Francisco,
11 California this 8th day of October, 2020.
12
13                                                       /s/ Van Swearingen
                                                         Van Swearingen
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [3626407.4]
                                             1                       Case No. 3:20-cv-05910-LB
       DECLARATION OF VAN SWEARINGEN IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                               MOTION TO STAY PENDING APPEAL
     Exhibit A
FILED UNDER SEAL
